Citation Nr: 9900228	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-33 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a hip disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for asthma, a low back disorder and a hip 
disorder.  The Board remanded the matter in May 1996 for 
additional development.  In a June 1998 rating decision, the 
RO granted service connection for asthma and assigned a 
noncompensable evaluation; and again denied service 
connection for a low back disorder and a hip disorder.  The 
case was then returned to the Board.  

The Board notes that in his December 1998 informal hearing 
presentation, the veteran's service representative avers that 
the Board may assume jurisdiction on the matter of 
entitlement to a compensable evaluation for asthma.  However, 
the veteran has not filed a notice of disagreement with the 
assigned rating; and while the local representatives 
November 1998 statement may be construed as a notice of 
disagreement on the veteran's behalf, a statement of the case 
was not issued by the RO and the veteran has not submitted a 
substantive appeal.  Therefore, the matter is not ripe for 
appellate review.  

In this regard, the Board points out that in Holland v. 
Brown, 9 Vet.App. 324 (1996), reconsideration denied en banc, 
10 Vet.App. 42 (1997) (per curiam), the United States Court 
of Veterans Appeals (Court) held that where a claimant has 
perfected an appeal to the Board of a claim of entitlement to 
service connection, and service connection is thereafter 
granted, no further expression of disagreement is necessary 
to confer jurisdiction on the Board over the remaining 
essential elements of the veterans claim (i.e., 
entitlement to an increased rating and entitlement to an 
earlier effective date) where less than the maximum available 
benefit has been awarded.  However, in July 1997, the United 
States Court of Appeals for the Federal Circuit in Grantham 
v. Brown, 96-7011 (Fed. Cir. June 11, 1997) reversed the 
Courts decision in Holland.  The Board notes that according 
to the directives of Grantham, a claimant is not required to 
file a notice of disagreement or a response to a supplemental 
statement of the case issued by the RO when the issues 
decided by the RO pertain to the same claim that is already 
in appellate status.  However, as in the instant case, if the 
veteran seeks a higher rating for asthma, he must initiate 
his appeal by filing a notice of disagreement.  His appeal is 
completed by filing a substantive appeal after a statement of 
the case is furnished.  

Here, while it may be presumed that the veteran filed a 
notice of disagreement, the RO has not yet issued a statement 
of the case (most likely because the case had already been 
returned to the Board) and a substantive appeal has not been 
submitted by the veteran.  (It is also noteworthy that the 
issue was not included in the subsequent supplemental 
statement of the case issued by the RO in June 1998, 
indicating that the RO was complying with the Federal 
Circuits directive in Grantham).  Therefore, the RO must be 
given the opportunity to issue a statement of the case on the 
issue before the Board may take proper jurisdiction of the 
matter (provided the veteran files a timely substantive 
appeal).  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201 (1998).  This matter is referred to the RO 
for appropriate action.  


REMAND

In the May 1996 remand, the Board directed the RO to request 
information from the veteran related to lay witnesses and 
medical treatment, and to schedule him for an orthopedic 
examination to determine the etiology of his low back and hip 
disorders.  In July 1996, the RO sent a letter to the veteran 
requesting that he submit the names and addresses of any lay 
witnesses, including Jimmie Z. Stewart, who had knowledge of 
his injuries in service.  The letter also requested that he 
submit the names and addresses of any health care providers 
who treated him for his claimed disorders, including Dr. Van 
Osdol and Dr. Mitchell.  The veteran did not respond.  The 
veteran was scheduled for orthopedic examinations in March 
and May 1998.  However, he failed to report.  

The veteran's service representative avers that the VA has 
not met its duty to assist the veteran in the development of 
his claim because the RO did not contact Jimmie Z. Stewart.  
He also avers that the veteran was not informed of the 
orthopedic examinations and is presently willing to report 
for another examination.  He requests that the case be 
remanded for full compliance with the May 1996 remand.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Court or the Board confers on a veteran 
(or claimant) the right to compliance with the remand orders, 
as a matter of law, and the Secretary of Veterans Affairs has 
a concomitant duty to ensure compliance with the terms of a 
remand.  Nonetheless, the duty to assist is not a one-way 
street, and a veteran has a corresponding duty to provide 
requested information in a timely fashion and to report to 
scheduled VA examinations.  Additionally, VA regulations 
provide that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  

The RO sent a letter to the veteran requesting information 
and the veteran did not respond.  The VA has no duty to hunt 
down evidence on the veteran's behalf, only to obtain 
evidence identified by the veteran as being relevant to his 
claim.  Since no evidence was identified by the veteran 
(i.e., he did not provide any names and addresses), none 
could be obtained.  Hence, the veteran's service 
representatives argument that the VA has not met its 
statutory duty to assist in this regard is without merit.  
However, there is no indication in the record that the 
veteran was informed of the scheduled orthopedic examinations 
in March and May 1998 and he has indicated his willingness to 
report to such examination.  Accordingly, the Board finds 
that additional development is needed.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should send another letter to 
the veteran requesting the information 
outlined in the Boards May 1996 remand 
(and in the July 1996 letter from the 
RO), and give him 30 days to respond.  
If, and only if, a response is submitted, 
the RO should continue with the 
development originally requested in the 
May 1996 remand pertaining to obtaining 
outstanding evidence.  

2.  The RO should also arrange for the 
veteran to undergo a VA orthopedic 
examination (with at least 30 days 
notice) at a mutually convenient time, 
and he should be fully advised of the 
consequences of failing to report for 
such examination.  The examiner should 
refer to the Boards previous remand in 
May 1996 and provide all the requested 
information.  Notification to the veteran 
of the scheduled appointment should be 
documented in the record.  

3.  Thereafter, the RO should 
readjudicate the claims of service 
connection for a low back disorder and a 
hip disorder.  If either or both of the 
claims remain denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
